         Case 1:14-cr-00652-PGG Document 257 Filed 09/01/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -
                                                                   ORDER
OSCAR PALMER,
                                                               14 Cr. 653 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                 The Court will conduct a status conference on September 13, 2021 at 9:00 a.m.

by telephone.1

Dated: New York, New York
       September 1, 2021




1
  With respect to the September 13, 2021 conference, the parties are directed to dial 888-363-
4749 to participate, and to enter the access code 6212642. The press and public may obtain
access to the telephone conference by dialing the same number and using the same access code.
The Court is holding multiple telephone conferences on this date. The parties should call in at
the scheduled time and wait on the line for their case to be called. At that time, the Court will
un-mute the parties’ lines. Two days before the conference, the parties must email
GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
using to dial into the conference so that the Court knows which phone numbers to un-mute. The
email should include the case name and case number in the subject line.
